United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sequim, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 09-125
Issued: June 11, 2009

Appearances:
John E. Goodwin, Esq., for the appellant
No appearance, for the Director

Oral Argument April 22, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2008 appellant filed a timely appeal from a September 22, 2008 merit
decision of the Office of Workers’ Compensation Programs which affirmed a March 26, 2008
decision denying appellant’s claim for a recurrence of disability. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability commencing October 1, 2002 causally related to her accepted
employment condition.
FACTUAL HISTORY
On May 30, 2000 appellant then a 43-year-old rural letter carrier, filed an occupational
disease claim alleging that on May 2, 2000 she developed low back pain radiating into her leg
caused by repetitive lifting and carrying at work. She stopped work on May 2, 2000.

Appellant’s claim was accepted for temporary aggravation of preexisting degenerative disc
disease at L3-4, L4-5 and L5-S1 and later expanded to include lumbar subluxation.1
Appellant came under the treatment of Dr. Leslie Romer, a chiropractor, from May 8 to
December 15, 2000, for an acute lower back contusion and subluxation caused by her work
duties. She was also treated by Dr. Michael Crim, a Board-certified family practitioner, from
May 9 to September 29, 2000, who diagnosed asymptomatic disc disease at L5-S1 secondary to
a work injury. A magnetic resonance imaging (MRI) scan of the lumbar spine dated May 16,
2000 revealed a lateral disc bulge at L3-4, at L5-S1, bilateral disc herniation with moderate
impingement on both L5 roots and moderate disc space narrowing at L5-S1 with retrolisthesis of
L5 on S1. On June 14, 2000 appellant was treated by Dr. John Hsiang, a Board-certified
neurosurgeon, who diagnosed degenerative changes at L5-S1 and recommended epidural
injections.
Appellant also sought treatment from Dr. Hsiang who treated her for persistent low back
pain radiating into her leg and recommended surgical intervention. In an operative report dated
October 1, 2002, Dr. Hsiang performed a bilateral hemilamintomy of L5-S1, discectomy
decompression of bilateral L5 and S1 nerve root, posterior lumbar interbody fusion of L5-S1 and
posterior lateral arthrodesis of L5-S1. He diagnosed degenerative disc disease at L5-S1 with
stenosis at L5-S1.2
On November 14, 2003 appellant filed a CA-2a, notice of recurrence of disability,
alleging that on October 1, 2002 she underwent back surgery for her work-related injury and was
totally disabled. In a July 21, 2004 statement, she noted that she underwent surgery on
October 1, 2002 because her physician indicated her condition was worsening due to the
residuals of her work injury.
In a decision dated July 12, 2005, the Office denied appellant’s claim for a recurrence of
disability. On July 29, 2005 appellant requested an oral hearing. On May 24, 2006 an Office
hearing representative set aside the July 12, 2005 decision and remanded the case for the Office
to obtain an opinion from an Office medical adviser regarding whether the October 1, 2002
surgery and resulting disability were due to the accepted work condition.
On September 7, 2006 the Office referred appellant’s case record to the Office medical
adviser for an opinion as to whether the surgery performed on October 1, 2002 was necessitated
by the lumbar subluxation. In a report dated October 3, 2006, the medical adviser opined that the
lumbar surgery of October 1, 2002 was in part necessitated by the L5-S1 lumbar subluxation.
In an Office memorandum dated October 30, 2006, the claims examiner noted that the
medical adviser’s October 3, 2006 report provided no rationale to support her conclusion that the
lumbar surgery of October 1, 2002 was in part necessitated by accepted lumbar subluxation. The
1

On October 31, 2001 the Office terminated appellant’s wage-loss compensation based on the opinion of an
Office referral physician. In a decision dated July 16, 2002, an Office hearing representative affirmed the
October 31, 2001 decision.
2

The Board notes that appellant did not request prior authorization for surgery.

2

claims examiner further noted that the medical adviser incorrectly indicated that a subluxation
and retrolisthesis with spondylosis were interchangeable medical terms. The claims examiner
indicated that for these reasons the medical advisers report would be set aside and appellant
referred to a specialist.
By correspondence dated January 30, 2007, the Office informed appellant’s attorney that
the matter would be referred to a second opinion evaluation. It requested that appellant provide
the lumbar x-ray films taken by her chiropractor and any additional films taken up to the time of
her surgery.
In a letter dated February 7, 2007, the Office informed appellant that her case needed to
be evaluated by an orthopedist and radiologist and requested that appellant obtain, within 30
days, x-ray films taken from May 2000 up to the time of her surgery. It further noted that, if it
did not receive the films or a statement of nonavailability within 30 days, appellant may be
considered to have obstructed an Office-directed examination. The Office noted that, when a
claimant refuses to attend or cooperate with a medical examination required by the Office, all
compensation benefits, including medical expenses, are suspended and not payable from the date
of suspension through the date of full compliance.3
On February 12, 2008 the Office referred appellant’s case for a second opinion to
Dr. K. David Bauer, a Board-certified orthopedist, to review the case record and determine
whether appellant had a lumbar subluxation prior to October 1, 2002 and whether the surgery
performed on October 1, 2002 was medically necessitated by the lumbar subluxation. It
provided Dr. Bauer with appellant’s medical records, a statement of accepted facts and list of
questions to be answered. The record does not contain a referral letter sent by the Office to
appellant.
In a report dated February 16, 2008, Dr. Bauer opined that the MRI scan demonstrated
that appellant had degenerative disc disease, a disease of life, with no evidence or objective
studies of medical subluxation. He noted that the chiropractic subluxation was no longer present
on October 1, 2002 and there was no evidence that the lifting injury of May 2000 had any lasting
effect in October 2002.
In a decision dated March 26, 2008, the Office denied appellant’s claim for a recurrence
of disability.
On April 5, 2008 appellant requested an oral hearing which was held on August 5, 2008.
She submitted a September 2, 2008 statement, noting that the Office medical adviser agreed that
the October 1, 2002 surgery was warranted and causally related to her work injury. Appellant
asserted that the Office dismissed the findings of the medical adviser and engaged in doctor
shopping by referring appellant’s record to a second opinion physician for a file review and not a
3

On March 23, 2007 the Office proposed to suspend compensation benefits on the grounds that appellant
obstructed an examination by not producing lumbar films or providing written proof that they were no longer
available as directed by the Office. On April 19, 2007 finalized the proposal. In a January 3, 2008 decision, the
hearing representative set aside the April 19, 2007 decision. The hearing representative instructed the Office to
issue a de novo decision regarding whether appellant sustained a recurrence of disability on October 1, 2002
causally related to her work injury and whether her surgery should be retroactively authorized.

3

physical examination. She advised that she was not notified in advance of the referral of her
case to a second opinion physician and she was not permitted to have a physician present to
participate in the examination as allowed by 5 U.S.C. § 8123. Appellant contended that, because
the Office failed to follow proper procedure in referring her to a second opinion physician, it was
improper to rely on the opinion of Dr. Bauer in denying appellant’s claim for a recurrence of
disability.
In a decision dated September 22, 2008, the hearing representative affirmed the Office
decision dated March 26, 2008.
LEGAL PRECEDENT
Section 8123(a) of the Federal Employees’ Compensation Act4 states, in pertinent part:
“An employee shall submit to examination by a medical officer of the United
States, or by a physician designated or approved by the Secretary of Labor, after
the injury and as frequently and at the times and places as may be reasonably
required. The employee may have a physician designated and paid by him
present to participate in the examination.”
Office procedures provide:
“Second Opinion Examinations. The attending physician is the primary source of
medical evidence in most cases, but sometimes his or her report does not meet the
needs of the Office. When this happens, the Office may request a second opinion
examination. Under 5 U.S.C. [§] 8123 the [Office] has authority to order
examination of an injured employee as frequently and at the times and places as
may be reasonably required.”
***
“d. Information Sent to Claimant. After contacting the physician, the
MMA [medical management assistant] will notify the claimant in writing
of the following:
(1) The name and address of the physician to whom he or she is
being referred as well as the date and time of the appointment.
(2) Any request to forward x-rays, electrocardiograms, etc., to the
specialist.
(3) The claimant’s right, under section 8123 of the [Act], to have a
physician paid by him or her present during a second opinion
examination,

4

5 U.S.C. § 8123(a).

4

(4) A warning that benefits may be suspended under 5 U.S.C.
[§] 8123(d) for failure to report for examination.
(5) Copies of Forms SF-1012, SF-1012A, and instructional Form
CA-77 to claim travel expenses.”5 (Emphasis in the original.)
ANALYSIS
The Office accepted appellant’s claim for temporary aggravation of preexisting
degenerative disc disease at L3-4, L4-5 and L5-S1 and lumbar subluxation. It reviewed the
medical evidence and determined that a second opinion was necessary for a determination as to
whether appellant still had a lumbar subluxation on October 1, 2002 and whether the surgery
performed on October 1, 2002 was medically necessitated by the lumbar subluxation.
Consequently, the Office referred appellant to Dr. K. David Bauer, a Board-certified orthopedist.
It provided Dr. Bauer with appellant’s medical records, a statement of accepted facts and
questions. The record does not contain a referral letter sent by the Office to appellant.
In this case, the Board finds that the Office failed to follow its procedures with regard to
providing information to appellant in advance of referring appellant to a second opinion
physician. The Office’s procedure manual specifically provides:
“d. Information Sent to Claimant. After contacting the physician, the MMA will
notify the claimant in writing of the following:
(1) The name and address of the physician to whom he or she is being
referred as well as the date and time of the appointment.
(2) Any request to forward x-rays, electrocardiograms, etc., to the
specialist.
(3) The claimant’s right, under section 8123 of the [Act], to have a
physician paid by him or her present during a second opinion examination,
(4) A warning that benefits may be suspended under 5 U.S.C. [§] 8123(d)
for failure to report for examination.
(5) Copies of Forms SF-1012, SF-1012A, and instructional Form CA-77
to claim travel expenses.”6 (Emphasis in the original.)
The record does not contain any correspondence referring appellant or her record to
Dr. Bauer, including his name and address or the date and time of the appointment.
Additionally, the record does not contain notification to appellant of her right, under section

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.3(d)(1)-(5)
(May 2003).
6

See id.

5

8123 of the Act,7 to have a physician paid by her present during the second opinion examination.
While correspondence to appellant on January 30, 2007 indicated that the Office would be
scheduling the case for a second opinion evaluation and that appellant would be required to
provide x-ray films from May 2000 to October 2002, there was no correspondence in advance of
the evaluation notifying her of the specific time, place and the name of the physician performing
the second opinion evaluation. Similarly, in correspondence dated February 7, 2007, the Office
advised appellant that her case would be evaluated by a referral physician and noted the penalty
provisions pursuant to 5 U.S.C. § 8123 for failure to attend or cooperate with a medical
examination; however, there was no corresponding notification of appellant’s right under section
8123 to have a physician paid by her present during examination. The Board finds that the
Office’s referral of the record to Dr. Bauer for a second opinion failed to fully comply with
Chapter 3.500(d) of the Office’s procedures8 and Board precedent.9
The Board, therefore, finds that, as the Office did not follow its procedures, the referral of
appellant to Dr. Bauer was improper. The Office is therefore precluded from relying on the
opinion of Dr. Bauer. The case will be remanded to the Office for referral of appellant for
another second opinion examination with appropriate notification provided to appellant,
consistent with the Office’s procedures, which will afford her the opportunity to have her
physician participate in the examination.
CONCLUSION
The Board finds that the case is not in posture for decision.

7

5 U.S.C. § 8123(a).

8

Supra note 5.

9

See Donald J. Knight, 47 ECAB 706 (1996) (where the Board found that the Office failed to notify appellant’s
authorized representative of the referral to a second opinion physician effectively denied appellant’s statutory right
to have a physician designated and paid by him to be present and participate in the examination pursuant to 5 U.S.C.
§ 8123).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 22 and March 26, 2008 are set aside and the case
remanded to the Office for further action consistent with this decision of the Board.
Issued: June 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

